Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
1.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 3rd, 2021 has been entered.
 
Response to Arguments
2.  Applicant's arguments filed May 3rd, 2021 have been fully considered but they are not persuasive.
Arguments which are directed toward limitations of the claims added via amendment will be addressed in the rejections below.
Additionally, Applicant's arguments regarding the disclosure of Barsotti as it relates to the claimed limitations are not considered persuasive. Applicant's argument that Barsotti fails to disclose "any other thread" corresponding to a slave hardware thread is contradicted by at least paragraphs [0049-0050], which explicitly state that the multi-threaded process may have multiple threads active that have their statuses monitored.  Applicant's arguments regarding the lack of hardware status logic is contradicted by at least Figure 1 and paragraphs [0040] and [0045], which disclose a process monitor to monitor operability of multiple threads in the multi-threaded processor. Applicant's arguments regarding claim 1 utilizing status logic coupled to "the inbox of a slave hardware thread", which is not disclosed by Barsotti, is not a feature that was alleged to be disclosed by Barsotti in the previous Office Action, which cites Kuesel as disclosing this feature.  Finally, Applicant's argument that a quoted passage of Barsotti "indicates that there are periodic interruptions in the thread" is not considered persuasive as nowhere in the quoted passage of the .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


3.  Claims 1, 4-5, 7-9, 12-13, and 15-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barsotti et al. (US Publication Number 2005/0235136) in view of Kuesel (US Publication Number 2009/0282214), Batni (US Publication 2006/0069780), and Wolczko et al (US 2005/0183065, herein Wolczko).

In regards to claim 1, Barsotti discloses a circuit arrangement comprising: 
a plurality of interconnected integrated processors, a first integrated processor among the plurality of integrated processors (Barsotti, paragraph 48, Multi-threaded process using well-known distributed programming techniques over a plurality of computing systems or processors) comprising:
a slave hardware thread (Barsotti, Fig. 1, thread 106 and 110);
logic configured to receive a status request from a master hardware thread disposed in a different integrated processor block (Barsotti, paragraph 50, Fig. 2, the monitor ; and
logic configured to determine a status associated with the slave hardware thread and communicate a status response to the master hardware thread based at least in part on the status (Barsotti, paragraph 60, Fig. 6, 651, Element 652 then returns a summary status indicating that the associated thread is properly operable or presently inoperable), wherein the status logic is configured to determine the status associated with the slave hardware thread without interrupting execution of the slave hardware thread (Barsotti, paragraph 49, processing of the monitor supervisor is preferably continuous and substantially concurrent with other functional processing within the thread [without interrupting processing of the slave hardware thread]).
Barsotti does not teach processor blocks coupled to the on-chip network and arranged in a network on a chip (NOC) configuration, an inbox coupled to the slave hardware thread status logic coupled to the inbox, or the slave hardware thread configured to execute a software thread and communicate the status response concurrently with execution of the software thread. Barsotti discloses communication between master and slave threads (Barsotti, Fig. 1) but does not teach a network on a chip (NOC) processing system using inboxes.
However, Kuesel teaches processor blocks coupled to the on-chip network and arranged in a network on a chip (NOC) configuration (Kuesel, paragraph 30, Fig, 1, logic configured to send or receive inter-thread communications through the network of a NOC to or from inboxes or outboxes of other hardware threads of execution), an inbox coupled to the slave hardware thread  (Kuesel, paragraph 30, Fig, 1, each thread has an associate inbox and outbox) status logic coupled to the inbox (Kuesel, paragraph 115, Fig, 9, setting a data-ready flag in a status register of the inbox message controller), and the slave hardware thread configured to execute a software thread and communicate the status response concurrently with execution of the software thread (Kuesel [0022], 
At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify Barsotti by the teachings of Kuesel to use the NOC system and inboxes to communicate between threads. It would have been obvious to one skilled in the art to use of known technique to improve similar devices (methods, or products) in the same way.  The use of inboxes and NOCs are known in the art and would apply low latency, high bandwidth application messaging interconnects to the current system. Additionally, the concept of status monitoring between threads is known and applying said concept from a software threads to hardware threads would be obvious for one skilled in the art.
Barsotti as currently modified still does not teach wherein the status logic is configured to determine a status associated with the slave hardware thread and communicate a status response to the master hardware thread based at least in part on the status, wherein the status logic is configured to determine the status associated with the slave hardware thread without interrupting execution of a software thread by the slave hardware thread.  Barsotti as currently modified teaches the use of hardware threads to determine the status of the slave hardware thread configured to execute a software thread (Barsotti, paragraph 50, Fig. 2, 202 & Kuesel [0022], [0051]) but does not teach the use of state status logic being used to send a response. 
However, Batni teaches determine a status associated with the slave hardware thread and communicate a status response to the master hardware thread based at least in part on the status, wherein the status logic is configured to determine the status associated with the slave hardware thread without interrupting processing of a software thread by the slave hardware thread. (Batni, paragraph 29 and 32, the control server 102 in one example employs a first software process or software thread to receive the plurality of 
At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to further modify Barsotti by the teachings of Batni to use determine status messages of software threads and sending a response automatically. The modification would have been obvious because all the claimed elements where known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results of greater flexibility of using both software and hardware threads.
The combination of Barsotti, Kuesel, and Batni does not teach wherein the first integrated processor block further comprises a status register configured to store status information for the slave hardware thread, wherein the status information includes a performance counter for the slave hardware thread, wherein the status logic is configured to determine the status associated with the slave hardware thread by analyzing the status register. 	The combination of Barsotti, Kuesel, and Batni teaches determining the status of the thread (Barsotti, paragraph 60, Fig. 6, 651, Element 652 then returns a summary status indicating that the associated thread is properly operable or presently inoperable) and status registers to determine whether stat is ready in the inbox (Kuesel, paragraph 115, Fig, 9, setting a data-ready flag in a status register of the inbox message controller), but does not explicitly teach using status registers configured to store status information including a performance counter for the slave hardware thread.  
However, Wolczko teaches wherein a first integrated processor block further comprises a status register configured to store status information for a hardware thread, wherein the status information includes a performance counter for the hardware thread (Fig 2, [0022], [0024-0031], banked performance counters per thread).  The combination teaches using status registers comprising performance counters of the slave thread to determine the status.
At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to combine Barsotti, Kuesel, and Batni with the teachings of Hall to use status registers including performance counters. It would have been obvious to one skilled in the art to combining prior art elements according to known methods to yield predictable results.  The use of status registers and performance counters are known in the art and would predictably improve efficiency by having a set location to determine the thread status.  As doing so would merely entail a combination of known prior art elements to achieve predictable results, it would have been obvious to one of ordinary skill in the art.

As to claim 9, this claim is the program product claim corresponding to the circuit arrangement claim 1 and is rejected for the same reasons, mutatis mutandis.

In regards to claim 4, Barsotti as currently amended teaches the circuit arrangement of claim 1, and further teaches wherein the status logic is configured to determine the status and communicate the status response concurrent with processing a software thread by the slave hardware thread (Barsotti, paragraph 60, Fig. 6, 651, Element 652 then returns a summary status indicating that the associated thread is properly operable or presently inoperable)(Barsotti, paragraph 49, processing of the monitor supervisor is preferably continuous and substantially concurrent with other functional processing within the thread).
As to claim 12, this claim is the program product claim corresponding to the circuit arrangement claim 4 and is rejected for the same reasons, mutatis mutandis.

 wherein a second integrated processor block among the plurality of integrated processor blocks (Kuesel, Fig. 2) comprises:
a hardware thread configured as the master hardware thread and configured to receive the status response for the slave hardware thread (Barsotti, paragraph 60, Fig. 6, 651, Element 652 then returns a summary status indicating that the associated thread is properly operable or presently inoperable), and store status information for the slave hardware thread to memory based at least in part on the received status response. (Barsotti, paragraph 44, Monitor supervisor 112 may maintain a list of all threads presently registered for monitoring).
As to claim 13, this claim is the program product claim corresponding to the circuit arrangement claim 5 and is rejected for the same reasons, mutatis mutandis.

In regards to claim 7, Barsotti as currently amended teaches the circuit arrangement of claim 1, and further teaches wherein the master hardware thread is further configured to communicate the status request (Barsotti, paragraph 51, Polling method provided in the registration request), and monitor the receipt of the status response to determine whether the status response was received within a predefined amount of time from communicating the status request. (Barsotti, paragraph 51, polling method adheres to coding standards such that a response will be supplied to the monitor supervisor within a predetermined period of time).
As to claim 15, this claim is the program product claim corresponding to the circuit arrangement claim 7 and is rejected for the same reasons, mutatis mutandis.

In regards to claim 8, Barsotti as currently amended teaches the circuit arrangement of claim 1, and further teaches further comprising: 
an inbox (Kuesel, Fig 1, inbox 460) coupled to the hardware resource (Kuesel, Fig 1, NOC 102) and configured to receive a status request from the master hardware thread ;
status logic coupled to the inbox of the hardware resource and configured to determine a status associated with the hardware resource and communicate a status response to the master hardware thread based at least in part on the status for the hardware resource (Barsotti, paragraph 60, processing includes any processing appropriate to determine the present state of operability of the thread including, for example, verifying the state or values of private or public data structures [hardware resource] within the thread, or any other processing useful to determine the present state of the associated to read.)(Examiner notes that Reference Kuesel’s teaching, when applied to the invention of Reference Barsotti, results in the overall claimed limitation of status logic coupled to the inbox of the hardware resource and hardware resource connected to the on-chip network.  The logic and hardware found in Barsotti would use the inbox and NOC system to communicate to different blocks), wherein the status logic of the hardware resource is configured to determine the status associated with the hardware resource independent of the operation of the hardware resource (Batni, paragraph 29 and 32, the resource servers send the plurality of status messages upon predetermined events [determine the status associated with the hardware resource independent of the operation of the hardware resource])
As to claim 16, this claim is the program product claim corresponding to the circuit arrangement claim 8 and is rejected for the same reasons, mutatis mutandis.


4.  Claims 3 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barsotti, Kuesel, Batni, and Wolczko as applied to claim 1 and further in view of Kupferschmidt (US Publication 2010/0333099).

wherein the inbox is configured to receive a configuration message from the master hardware thread, and wherein the first integrated processor block is configured to process the configuration message to configure the status logic to automatically communicate a status response to the master hardware thread responsive to receiving a status request. Barsotti as currently amended teaches an inbox system between threads (Kuesel, paragraph 30, Fig, 1) and automatically communicating a status response to the master thread (Batni, paragraph 29 and 32. the resource servers send the plurality of status messages upon predetermined events [status logic to automatically communicate a status response]), but does not teach using a configuration message to set the automatic response.. 
However, Kupferschmidt teaches sending a of a configuration message to the inbox of another thread (Kupferschmidt, paragraph 113, the message with the configuration data for the message (block 588) is sent to the inbox associated with the second hardware thread to set the priority). The combination teaches sending a configuration message to the slave thread to set the priority to automatically respond to a status request. 
At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify Barsotti as currently amended by the teachings of Kupferschmidt to use a configuration message to set priority in a thread to automatically respond to a status request. It would have been obvious to one skilled in the art to set the priority of a status request message by using the inbox system.  The use of a configuration message would predictably allow improved flexibility by allowing changing settings as needed by the system.
As to claim 11, this claim is the program product claim corresponding to the circuit arrangement claim 3 and is rejected for the same reasons, mutatis mutandis.

5.  Claims 6 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barsotti, Kuesel, Batni, and Wolczko as applied to claims 5 and 13, and further in view of McIntosh (US Publication 2009/0013210).

In regards to claim 6, Barsotti as currently amended teaches the circuit arrangement of claim 5, and further teaches wherein the master hardware thread comprises thread status logic, wherein the status information is stored to memory responsive to determining that the status response is of the particular type and wherein the status information is stored to memory responsive to determining that the status response is of the particular type. (Barsotti, paragraph 44, Monitor supervisor 112 may maintain a list of all threads presently registered for monitoring based on a queue or list [determining it is a of the particular type]. The list represents the threads having a status of active [storing status information]).
Barsotti as currently amended does not teach wherein the master hardware thread is configured to determine whether the status response is of a particular type by filtering the status response with a mask using the thread status logic prior to storing the status information for the slave hardware thread to memory. Barsotti as currently amended teaches teach the main thread determines whether the status response is of a particular type prior to storing the status information (Barsotti, paragraph 60, Fig. 6, 651, Element 652 then returns a summary status indicating that the associated thread is properly operable or presently inoperable.  The main thread then updates the list based on whether the thread is properly operable) but does not teach filtering using a mask. 
However, McIntosh teaches determining status a particular type by filtering the status response with a mask (McIntosh, paragraph 61, server status report may be temporarily or permanently excluded from an RSI indicator's aggregate status indication via mask and filter settings [mask certain status]). The combination teaches masking to filter different statuses. 

As to claim 14, this claim is the program product claim corresponding to the circuit arrangement claim 6 and is rejected for the same reasons, mutatis mutandis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J METZGER whose telephone number is (571)272-3105.  The examiner can normally be reached on Monday-Friday 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J METZGER/             Primary Examiner, Art Unit 2182